Citation Nr: 0823080	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right arm disorder.  

3.  Entitlement to an initial compensable disability rating 
for loss of taste.  

4.  Entitlement to service connection for bone loss of skull.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia and a January 2007 rating decision 
of the VA RO in Jackson, Mississippi.  The case was 
subsequently transferred to the RO in Louisville, Kentucky.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2008.  A transcript of this hearing is 
associated with the claims folder.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.  

The issue of entitlement to service connection for bone loss 
of skull is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for left ear hearing 
loss and a right hand disorder in an April 1987 rating 
decision and properly notified the veteran, who did not 
initiate an appeal of that decision.

2.  Evidence received since the April 1987 rating decision 
regarding the veteran's claim for service connection for left 
ear hearing loss and a right hand disorder raises a 
reasonable possibility of substantiating the claim.

3.  There is competent evidence of left ear hearing loss and 
competent medical evidence linking the veteran's left ear 
hearing loss to service.

4.  There is no evidence of a right arm disorder in service 
and no competent medical evidence linking the veteran's 
current right arm disorder with his period of service.

5. The veteran does not have complete loss of taste.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
April 1987 rating decision and the claims of entitlement to 
service connection for left ear hearing loss and a right hand 
disorder are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for left ear hearing loss is 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2007).

4.  Service connection for a right arm disorder is not 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5. The criteria for an initial compensable disability rating 
for loss of taste have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 
6276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current right arm disorder and left ear hearing loss are 
related to his service with the United States Army from June 
1969 to December 1970.  Specifically, he contends that he 
fractured his right arm when he tripped and fell at a party 
in service.  He also claims that he was exposed to excessive 
noise in service while in close proximity to the detonation 
of a 90 mm rifle.  The veteran attributes his current left 
ear hearing loss to this acoustic trauma.  Alternatively, the 
veteran claims that his left ear hearing loss was caused by 
his service-connected right ear hearing loss.  Finally, the 
veteran maintains that his service-connected loss of taste is 
more disabling than currently evaluated.  Specifically he 
claims that he has complete loss of taste on one side of the 
mouth and diminished taste on the other side.

Factual Background

Service medical records show that the veteran sustained a dry 
central perforation of the right ear in October 1970.  An 
audiogram at that time revealed a loss of hearing in the 
right ear and normal hearing in the left.  At enlistment in 
February 1969 and at separation in December 1970 the 
veteran's hearing was reportedly normal bilaterally.  The 
veteran's service medical records are negative for a right 
arm disorder.  Significantly, the veteran's December 1970 
separation examination reports normal "upper extremities."  
In a July 1980 reenlistment examination the veteran's hearing 
was reportedly normal bilaterally and the veteran's "upper 
extremities" were reported as "normal."  

The veteran submitted an original claim for service 
connection for hearing loss, a right foot disorder, and a 
right arm disorder in December 1986.  He was afforded VA 
examinations in connection with this claim in January and 
February 1987.  The January 1987 audiological examination 
revealed normal hearing in the left ear and conductive 
hearing loss in the right ear.  During the February 1987 
examination the veteran reported that he fractured his right 
hand when he tripped and fell while at a party in service.  
Examination of the right hand revealed no definite deformity 
of the metacarpal bones.  He made a good fist.  There was no 
loss of motion in the adjoining wrist joint.  The diagnosis 
was occasional symptomatic residuals of fracture of the right 
hand.  An X-ray of the right hand was normal.   

By rating decision dated in April 1987 the RO granted service 
connection for right ear hearing loss and perforation of the 
right tympanic membrane.  The RO denied service connection 
for left ear hearing loss as there was no evidence of left 
ear hearing loss on examination.  The RO also denied service 
connection for a right hand disorder finding that there was 
no indication of a right hand disorder in service and no 
current right hand disorder.  Although the RO provided notice 
of this denial, the veteran did not initiate an appeal of the 
rating decision.  The RO's decision of April 1987 is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The veteran submitted a second claim, this time for service 
connection for left ear hearing loss and a right arm disorder 
in May 2002.  The veteran was afforded a VA audiological 
examination in April 2003.  This examination showed hearing 
loss in both the right and the left ears.  By rating decision 
dated in June 2003 the RO re-opened the veteran's left ear 
hearing loss claim based on the April 2003 examination report 
which showed left ear hearing loss.  However, the RO denied 
service connection for left ear hearing loss because there 
was no evidence of left ear hearing loss in service and no 
nexus between the veteran's current left ear hearing loss and 
service.  Similarly, the RO denied service connection for a 
right arm disorder because there was no evidence of a right 
arm disorder in service.  

The veteran submitted a Notice of Disagreement in July 2003.  
In a subsequent statement of the case (SOC) dated in January 
2004, however, the RO recharacterized the left ear hearing 
loss and right arm issues as requiring the submission of new 
and material evidence and found that the veteran had failed 
to submit new and material evidence to reopen either the left 
ear hearing loss or right arm disorder claims.  Thereafter, 
the veteran timely perfected an appeal.  The finding of no 
new and material evidence was subsequently reiterated in 
supplemental statements of the case (SSOCs) dated in June 
2005, October 2005, and February 2008.  

In connection with the left ear hearing loss claim, the 
veteran was afforded a VA audiological examination in June 
2004.  The June 2004 examiner found moderately-severe to 
severe mixed hearing loss in the right ear and mild to 
moderate sensory hearing loss in the left ear.  The examiner 
opined that because all the hearing tests from February 1969 
to January 1987 revealed normal hearing in the left ear, the 
veteran's current left ear hearing loss is not related to 
military noise exposure and was not caused or aggravated by 
the right ear hearing loss.  

VA treatment records reveal that the veteran underwent right 
tympanoplasty and atticotomy in October 2004.  Unfortunately, 
postoperatively he had an infection which resulted in failure 
of the tympanomembrane graft.  At surgery the veteran had a 
large, extensive cholesteatoma which had eroded the majority 
of the ossicular chain.  In order to remove the cholesteatoma 
the ossicles were completely removed as well.    

The veteran was afforded another VA audiological examination 
in February 2005 to assess the level of his hearing after the 
October 2004 surgery.  The February 2005 examiner found 
severe to profound hearing loss in the right ear and mild to 
moderate hearing loss in the left.  The examiner noted that 
the veteran underwent surgery on his right ear in October 
2004 and opined that because the veteran's left ear hearing 
results did not change significantly before and after the 
surgery, the surgery did not have an effect on his left ear 
hearing  

The veteran was also afforded an ear examination in March 
2005.  The impression was right chronic otitis media 
associated with the veteran's service-connected perforation 
of the right tympanic membrane.  As a result, by rating 
decision dated in June 2005 the RO granted service connection 
for otitis media.  

In March 2006 the veteran submitted a claim for service 
connection for loss of taste buds, right side and bone loss 
of skull as residuals of his October 2004 surgery.  The 
veteran was afforded another VA examination of the ears in 
August 2006.  During this examination the veteran complained 
that the October 2004 surgery resulted in his losing his 
sense of taste on the right side.  By rating decision dated 
in January 2007 the RO granted service connection for loss of 
taste and assigned a noncompensable rating.

The veteran submitted an April 2006 statement from his 
private physician relating right arm numbness to a right arm 
fracture in service and left ear hearing loss to acoustic 
trauma experienced in service.  

In January 2008 the veteran was afforded another VA 
audiological examination.  This examiner found severe hearing 
loss in the right ear and moderately severe to moderate 
hearing loss in the left ear.  The examiner opined that the 
veteran's left ear hearing loss was not related to military 
noise exposure or to his service-connected right ear hearing 
loss.  He supported this opinion by pointing to normal 
hearing at separation and during the reenlistment examination 
in 1980 along with the nature of the hearing loss being 
sensorineural and no significant evidence to support current 
left ear hearing loss.  The examiner also noted the veteran's 
history of occupational noise following the military as a 
truck driver with hearing protection.  Specifically the 
examiner noted that the veteran's left ear was exposed to 
mild/moderate window noise.   

The veteran was also afforded a VA examination for his right 
arm in January 2008.  An X-ray of the forearm demonstrated no 
evidence of acute fracture or dislocation but showed mild 
degenerative changes at the radial head with associated 
osteophyte formation.  When asked to opine as to whether the 
veteran's current right arm disorder is related to service 
the examiner noted that the veteran's separation examination 
in December 1970 and reenlistment examination in July 1980 
were negative for complaints of a right arm disorder.  The 
only complaints regarding the right arm were found in 2003 
when the veteran was diagnosed with bilateral carpal tunnel 
syndrome.  A review of the literature fails to show a causal 
relationship between carpal tunnel syndrome and fractures.  
Exam notes from 2005 through the present show no right arm 
complaints or treatments.  

VA outpatient treatment records dated from May 2003 to 
October 2005 show treatment for bilateral carpal tunnel 
syndrome and hearing loss and reveal complaints of loss of 
taste.  

New and Material Evidence Issues

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board notes that even though the RO's January 2004 SOC 
and June 2005, October 2005, and February 2008 SSOCs found 
that there was no new and material evidence to reopen the 
claim, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the April 1987 rating decision is new and 
material as to both the left ear hearing loss and right arm 
disorder issues.  Specifically, the June 2004, February 2005, 
and January 2008 VA audiological examinations show current 
left ear hearing loss.  Also, the April 2006 statement from 
the veteran's private physician provides a nexus between the 
veteran's current left ear hearing loss and service.  
Similarly, the January 2008 VA examination shows a current 
right arm disorder and the April 2006 statement from the 
veteran's private physician provides a nexus between right 
arm numbness and service.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Board notes that the April 1987 rating decision denied 
service connection for a right hand disorder and not a right 
arm disorder.  Therefore, it is arguable that the veteran 
need not submit new and material evidence for a right arm 
disorder claim.  However, given that the Board has reopened 
the claim this argument is moot.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).  Having reopened the claim 
for service connection for left ear hearing loss and a right 
arm disorder the veteran's appeal must now be considered 
based on all the evidence of record.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

	1.  Left Ear Hearing Loss

Initially, the Board notes that there is no evidence of left 
ear hearing loss within one year from the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for chronic disease is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  However, 
a claimant may establish direct service connection for a 
hearing disability which initially manifests itself several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).  

In this case, medical evidence shows a current diagnosis of 
left ear hearing loss for VA disability compensation 
purposes.  See 38 C.F.R. § 3.385.  The evidence also suggests 
a link between the veteran's current hearing loss and his 
time in service.  As above, in an April 2006 statement the 
veteran's private physician attributed the veteran's current 
left ear hearing loss to acoustic trauma experienced in 
service.  This opinion provides a plausible basis to conclude 
that the veteran's left ear hearing loss is related to 
service.  Accordingly, resolving all reasonable doubt in 
favor of the appellant, the Board finds that the evidence 
supports service connection for left ear hearing loss.  38 
U.S.C.A. § 5107(b).  

	2.  Right Arm Disorder

Given the evidence of record, the Board finds that service 
connection for a right arm disorder is not warranted.  While 
the April 2006 statement signed by the veteran's private 
physician found that the veteran's right arm numbness is 
related to service, it is apparent that the veteran's 
clinical history was obtained from the veteran.  It was not 
indicated that this physician had access to the claims 
folder.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant' s recitations).  Furthermore, the 
doctor's statements do not provide any reasons or basis for 
her  opinion.

The Board finds the January 2008 VA medical opinion to have 
the most evidentiary weight.  As above, the veteran claims 
that he fractured his right arm in service.  However, the 
January 2008 X-ray showed no evidence of a fracture of the 
right arm.  The Board finds that the VA examiner is competent 
to render a medical opinion as to the etiology of the 
veteran's right arm disorder.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The veteran was afforded an 
examination, and the VA examiner reviewed the veteran's 
medical records and discussed all relevant evidence regarding 
the veteran's right arm disorder.  The examiner provided 
reasons and bases for his conclusion and pointed to evidence 
which supported his conclusion.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The Board also finds that post-service medical records, 
indicating a disorder that began many years after service, 
also provides much evidence against this claim.  The Board 
must also note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, and 
notes that the record does not indicate that the veteran has any 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As there is no competent medical 
evidence that the veteran's right arm disorder is related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's loss of sense of taste is currently rated as 
noncompensable under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  Under 
this code section, a 10 percent evaluation, the maximum 
schedular rating, is assigned for complete loss of sense of 
taste. 38 C.F.R. § 4.87a.

The veteran testified in June 2008 about loss of taste, 
indicating that he has complete loss of taste on one side of 
the mouth and diminished taste on the other side.  Also, 
during the August 2006 VA examination the veteran reported 
that as a result of the October 2004 surgery on his right ear 
he lost taste on the right side of his mouth.  Thus, the 
evidence indicates that the veteran retains a partial sense 
of taste and does not suffer from complete loss of taste.  
Consequently, the evidence does not support a compensable 
rating for loss of sense of taste.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
  
Notice was sent in letters dated in April 2003 (right arm), 
June 2006 (all issues), July 2006 (loss of taste and bone 
loss of skull), and February 2008 (reopening the left ear 
hearing loss) and the claims were readjudicated in a February 
2008 supplemental statement of the case and April 2008 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  Specifically, the June 2006, July 2006, 
and February 2008 letters contained the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the 
appellant received inadequate notice with regard his request 
to reopen the right arm issue, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this case, the Board is reopening the right 
arm issue.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

VA has obtained all available service medical records and VA 
medical records, assisted the veteran in obtaining private 
medical evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  Although the RO was unable 
to obtain service medical records from Fort Lewis Army 
Hospital from June 1969 to December 1970, an October 2007 
memorandum shows the various attempts that the RO made to 
obtain these records.  Most notably, in November 2006 
correspondence the service department stated that they were 
unable to locate these records.   

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for left ear hearing loss is reopened and 
service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

As new and material evidence has been received, the claim for 
service connection for a right arm disorder is reopened and 
the appeal is granted to this extent only.   

Service connection for a right arm disorder is denied.

An initial compensable rating for loss of taste is denied.  


REMAND

VA records show that the veteran underwent 
tympanomastoidectomy in October 2004.  During the June 2008 
Travel Board hearing the veteran testified that a piece of 
his skull was removed to cover an exposed area of his right 
ear.  A review of these records reveals that the veteran's 
ossicles (ear bones) were removed but it is unclear whether 
any part of his skull was removed during this surgery.  
Because it is unclear whether any part of the veteran's skull 
was removed during the October 2004 surgery and, if so, 
whether this resulted in any disability, on remand the 
veteran should be afforded an examination.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether any part of his skull was removed 
during the October 2004 right ear surgery 
and, if so, whether this has resulted in 
any disability.  The claims folder must 
be made available to the examiner for 
review before the examination.  

Based on the examination and review of 
the record, the examiner should identify 
the nature and severity of all residuals 
of the October 2004 right ear surgery.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the appellant's 
claim.  If the benefit sought continues 
to be denied, the AOJ should issue a 
supplemental statement of the case 
(SSOC).  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


